DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.

Response to Amendment
The previous 112(f) claim interpretation remains.
The IDS of 11/25/2021 has been considered.
The previous 112(b) rejections have been withdrawn.
In light of the amended claims, the claims have overcome the prior 35 U.S.C. 101 rejection.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 12/17/2021, the following has occurred: claims 8 and 11-14 have been amended; claims 1-7 and 9 are/remain canceled; claims 10 and 15-17 have remained unchanged; and claims 18-19 have been added.
Claims 8 and 10-19 are pending.
Effective Filing Date: 05/12/2017

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Interpretation:
The previous claim interpretation remains.

35 U.S.C. 112(b) Rejections:
Examiner withdraws the previous 112(b) rejections in view of the amendments to the claims.

35 U.S.C. 101 Rejections:
Applicant amended the claims to overcome the previous 35 U.S.C. 101 rejections given to the claims. Examiner withdraws these 101 rejections.

35 U.S.C. 102/103 Rejections:
Applicant argued with respect to the newly amended limitations of the independent claims. In particular, Applicant states that the previously cited references do not teach of manufacturing information which includes at least one of a manufacturing time or manufacturing place and storage of this information in association with information for identifying a patient. These arguments are deemed moot in view of the newly cited art.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “controller” in claims 8-10, 13-14, and 17, “tablet supply unit” in claims 10, 14, and 17, and “manually-dispensing medication processor” in claims 8-9, 12-13, and 16.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structures in the specification are as follows:
Controller
Paragraph 38 states: “The controller 61 includes, for example, a CPU, a RAM, a ROM, and an EEPROM (which are not shown). The controller 61 uses the CPU to execute various kinds of programs stored in advance in the ROM, EEPROM, or the storage 62, for example. The RAM and the EEPROM are used as a temporary memory (work area) at the time of execution of various kinds of processing by the CPU. The controller 61 may be an integrated circuit such as an ASIC or a DSP.”

Tablet Supply Unit
Paragraph 20 states: “As illustrated in FIG. 1, the drug dispensing device 100 includes a tablet supply unit 1 provided in an upper half part of a frame 10.”

Manually-Dispensed Medication Processor
Paragraph 24 states: “The dispensing unit 2 (manually-dispensed medication  processor) includes an upper cover 21 and a drawer 22.”

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0190312 to Yuyama et al. in view of U.S. 2008/0059228 to Bossi et al. and further in view of U.S. 2016/0378950 to Reiner.
As per claim 8, Yuyama et al. teaches a drug dispensing device configured to separately dispense and package single doses of a drug based on prescription data, (see: FIGS. 1 and 2) the drug dispensing device comprising:
--the manually-dispensed medication processor (see: paragraph [0053] where there is a manual packaging unit 4, a packaging unit 5, and a packaging control unit 6. The processor here is unit 4) configured to:
--receive the manually-dispensed medication, (see: paragraph [0095] where the unit 4 is receiving tablets) and
--dispense and package, to an individual drug package, each of one or more single doses of the manually-dispensed medication; (see: paragraphs [0100] and [0197] where a packaging operation is being carried out and medication is being dispensed into packaging paper)
--a monitor; (see: paragraph [0107] where there is a monitor 13) and
--a controller configured to, in response to receiving the prescription data including the manually dispensed medication or in response to receiving an instruction from an input device in communication with the controller indicating use of the manually-dispensed medication processor to receive the manually-dispensed medication: (see: paragraph [0197] where there is a controller 61 that allows the monitor 13 of the prescription control unit to display a collation result)
--display on the monitor, a screen configured to receive input of manufacturing information for the manually-dispensed medication, (see: paragraph [0197] where a collation result is being displayed) and
--store the input manufacturing information in association with information for identifying an individual patient for whom the manually-dispensed medication is to be dispensed (see: paragraph [0197] where the collation result is stored in the storage portion 12. Also see: paragraphs [0111] – [0112] where there is storage of a patient master (individual patient info) and a medicine master (medicine info) in storage portion 12).
	Yuyama et al. teaches the above-limitations, however, Yuyama may not further, specifically teach:
1) --a manually-dispensed medication processor comprising a tray divided into a plurality of cells, each of which is configured to receive one dose of a manually-dispensed medication; and
2) --the manufacturing information enabling identification of at least one of a manufacturing time or a manufacturing place.

Bossi et al. teaches:
1) --a manually-dispensed medication processor comprises a tray divided into a plurality of cells, each of which is configured to receive one dose of the manually-dispensed medication (see: paragraphs [0059] and [0169] and 26 of FIG. 14 where there is a tray of blister packs of medication).
One of ordinary skill at the time of the invention was filed would have found it obvious to use 1) a manually-dispensed medication processor comprises a tray divided into a plurality of cells, each of which is configured to receive one dose of the manually-dispensed medication, wherein the controller is further configured to display on the screen, a manufacturing information input field for each manually-dispensed medication to be dispensed, in response to receiving the prescription data including said each manually-dispensed medication or receiving the instruction from the input device in communication with the controller indicating use of the manually-dispensed medication processor to receive said each manually-dispensed medication as taught by Bossi et al. in the device as taught by Yuyama et al. with the motivation(s) of ensuring accurate delivery of medication (see: paragraph [0345] of Bossi et al.).

Reiner teaches:
2) --the manufacturing information enabling identification of at least one of a manufacturing time or a manufacturing place (see: paragraph [0105] where there is a time of manufacturing included in the manufacturing information. Also see: paragraph [0099] where modifications to a patient’s data are automatically updated in their pharmaceutical summary record).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 2) the manufacturing information enable identification of at least one of a manufacturing time or a manufacturing place as taught by Reiner in the device as taught by Yuyama et al. and Bossi et al. in combination with the motivation(s) of tracking individual elements related to pharmaceutical administration (see: paragraph [0073] of Reiner).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 2) the manufacturing information enable identification of at least one of a manufacturing time or a manufacturing place as taught by Reiner for the manufacturing information as disclosed by Yuyama et al. and Bossi et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Yuyama et al. and Bossi et al. teaches of inputting manufacturing information thus one could substitute wherein that information includes other manufacturing information to obtain predictable results of using information related to the dispensed medication. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 10, Yuyama et al., Bossi et al., and Reiner in combination teaches the device of claim 8, see discussion of claim 8. Yuyama et al. further teaches the drug dispensing device according to claim 8, further comprising:
--a tablet supply unit (see: paragraph [0055] – [0056] where there is a tablet supplying unit) configured to:
--store a plurality of tablet cassettes, each configured to store a tablet, (see: paragraph [0056] where the unit includes a plurality of cassettes, which can respectively dispense predetermined types of tablets one by one. The tablets are stored in the cassettes) and
--dispense a tablet to the tray from each of the plurality of tablet cassettes in accordance with the prescription data, (see: paragraph [0056] where the unit includes a plurality of cassettes, which can respectively dispense predetermined types of tablets one by one. Dispensing is occurring according to what is required for the patient).
Yuyama et al. may not further, specifically teach wherein
--the controller is further configured to display, on the monitor, a manufacturing information input field in response to refilling each of the plurality of tablet cassettes with a tablet.

Bossi et al. teaches:
--the controller is further configured to display, on the monitor, a manufacturing information input field in response to refilling each of the plurality of tablet cassettes with a tablet (see: paragraph [0168] where there is a visual indication of medication needing to be refilled).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the controller is further configured to display, on the monitor, a manufacturing information input field in response to refilling each of the plurality of tablet cassettes with a tablet as taught by Bossi et al. in the device as taught by Yuyama et al. with the motivation(s) of ensuring accurate delivery of medication (see: paragraph [0345] of Bossi et al.).

As per claim 11, Yuyama et al., Bossi et al., and Reiner in combination teaches the device of claim 8, see discussion of claim 8. Yuyama et al. may not further, specifically teach wherein the tray is configured to receive a blister pack.
Bossi et al. further teaches wherein the tray is configured to receive a blister pack (see: paragraph [0059] where there is a tray configured to receive blisters).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 8, and incorporated herein.

As per claim 12, Yuyama et al., Bossi et al., and Reiner in combination teaches the device of claim 8, see discussion of claim 8. Yuyama et al. further teaches wherein the manually-dispensed medication processor is further configured to dispense and package, to the individual drug package, the one dose of the manually-dispensed medication (see: paragraphs [0100] and [0197] where a packaging operation is being carried out and medication is being dispensed into packaging paper).
Yuyama et al. may not further, specifically teach medication as medication received into each of the plurality of cells of the tray.
Bossi et al. further teaches medication as medication received into each of the plurality of cells of the tray (see: paragraphs [0059] and [0169] and 26 of FIG. 14 where there is a tray of blister packs of medication).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 8, and incorporated herein.

As per claim 13, Yuyama et al. teaches a non-transitory computer-readable medium storing instructions therein (see: paragraph [0589] where there is a medium) for causing a processor to execute:
--in response to receiving prescription data including a manually dispensed medication or in response to receiving an instruction from an input device in communication with the processor indicating use of, to receive the manually dispensed medication, (see: paragraph [0197] where there is a controller 61 that allows the monitor 13 of the prescription control unit to display a collation result) a manually-dispensed medication processor of a drug dispensing device configured to separately dispense and package single doses of a drug based on the prescription data, (see: paragraphs [0100] and [0197] where a packaging operation is being carried out and medication is being dispensed into packaging paper)
--displaying, on a monitor, a screen configured to receive input of manufacturing information for the manually-dispensed medication; (see: paragraph [0197] where a collation result is being displayed) and
--storing, in a storage, the input manufacturing information, in association with information for identifying a patient for whom the manually-dispensed medication is to be dispensed (see: paragraph [0197] where the collation result is stored in the storage portion 12. Also see: paragraphs [0111] – [0112] where there is storage of a patient master (individual patient info) and a medicine master (medicine info) in storage portion 12).
	Yuyama et al. teaches the above-limitations, however, Yuyama may not further, specifically teach:
1) --a manually-dispensed medication processor comprising a tray divided into a plurality of cells, each of which is configured to receive one dose of a manually-dispensed medication; and
2) --the manufacturing information enabling identification of at least one of a manufacturing time or a manufacturing place.
Bossi et al. teaches:
1) --a manually-dispensed medication processor comprises a tray divided into a plurality of cells, each of which is configured to receive one dose of the manually-dispensed medication (see: paragraphs [0059] and [0169] and 26 of FIG. 14 where there is a tray of blister packs of medication).
One of ordinary skill at the time of the invention was filed would have found it obvious to use 1) a manually-dispensed medication processor comprises a tray divided into a plurality of cells, each of which is configured to receive one dose of the manually-dispensed medication, wherein the controller is further configured to display on the screen, a manufacturing information input field for each manually-dispensed medication to be dispensed, in response to receiving the prescription data including said each manually-dispensed medication or receiving the instruction from the input device in communication with the controller indicating use of the manually-dispensed medication processor to receive said each manually-dispensed medication as taught by Bossi et al. in the medium as taught by Yuyama et al. with the motivation(s) of ensuring accurate delivery of medication (see: paragraph [0345] of Bossi et al.).

Reiner teaches:
2) --the manufacturing information enabling identification of at least one of a manufacturing time or a manufacturing place (see: paragraph [0105] where there is a time of manufacturing included in the manufacturing information. Also see: paragraph [0099] where modifications to a patient’s data are automatically updated in their pharmaceutical summary record).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 2) the manufacturing information enable identification of at least one of a manufacturing time or a manufacturing place as taught by Reiner in the medium as taught by Yuyama et al. and Bossi et al. in combination with the motivation(s) of tracking individual elements related to pharmaceutical administration (see: paragraph [0073] of Reiner).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 2) the manufacturing information enable identification of at least one of a manufacturing time or a manufacturing place as taught by Reiner for the manufacturing information as disclosed by Yuyama et al. and Bossi et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Yuyama et al. and Bossi et al. teaches of inputting manufacturing information thus one could substitute wherein that information includes other manufacturing information to obtain predictable results of using information related to the dispensed medication. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 14, Yuyama et al., Bossi et al., and Reiner in combination teaches the device of claim 8, see discussion of claim 8. Yuyama et al. further teaches:
--a tablet supply unit (see: paragraph [0055] – [0056] where there is a tablet supplying unit) configured to:
--store a plurality of tablet cassettes, each configured to store a tablet, (see: paragraph [0056] where the unit includes a plurality of cassettes, which can respectively dispense predetermined types of tablets one by one. The tablets are stored in the cassettes) and
--dispense a tablet to the tray from each of the plurality of tablet cassettes in accordance with the prescription data, (see: paragraph [0056] where the unit includes a plurality of cassettes, which can respectively dispense predetermined types of tablets one by one. Dispensing is occurring according to what is required for the patient).
Yuyama et al. may not further, specifically teach wherein
--the controller is further configured to display, on the monitor, a manufacturing information input field in response to refilling each of the plurality of tablet cassettes with a tablet.

Bossi et al. teaches:
--the controller is further configured to display, on the monitor, a manufacturing information input field in response to refilling each of the plurality of tablet cassettes with a tablet (see: paragraph [0168] where there is a visual indication of medication needing to be refilled).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the controller is further configured to display, on the monitor, a manufacturing information input field in response to refilling each of the plurality of tablet cassettes with a tablet as taught by Bossi et al. in the device as taught by Yuyama et al. with the motivation(s) of ensuring accurate delivery of medication (see: paragraph [0345] of Bossi et al.).

As per claim 15, Yuyama et al., Bossi et al., and Reiner in combination teaches the device of claim 14, see discussion of claim 14. Yuyama et al. may not further, specifically teach wherein the tray is configured to receive a blister pack.
Bossi et al. further teaches wherein the tray is configured to receive a blister pack (see: paragraph [0059] where there is a tray configured to receive blisters).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 8, and incorporated herein.

As per claim 16, Yuyama et al., Bossi et al., and Reiner in combination teaches the device of claim 14, see discussion of claim 14. Yuyama et al. further teaches wherein the manually-dispensed medication processor is further configured to dispense and package, to the individual drug package, the one dose of the manually-dispensed medication (see: paragraphs [0100] and [0197] where a packaging operation is being carried out and medication is being dispensed into packaging paper).
Yuyama et al. may not further, specifically teach medication as medication received into each of the plurality of cells of the tray.
Bossi et al. further teaches medication as medication received into each of the plurality of cells of the tray (see: paragraphs [0059] and [0169] and 26 of FIG. 14 where there is a tray of blister packs of medication).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 8, and incorporated herein.

As per claim 18, Yuyama et al., Bossi et al., and Reiner in combination teaches the device of claim 8, see discussion of claim 8. Yuyama et al. further teaches wherein the drug dispensing device is provided in a pharmacy (see: paragraph [0105] where there are a plurality of dispensing devices in the pharmacy).

As per claim 19, Yuyama et al., Bossi et al., and Reiner in combination teaches the device of claim 8, see discussion of claim 8. Yuyama et al. further teaches wherein the manufacturing information includes a lot number assigned to a medication container by a drug manufacturer (see: paragraphs [0336] and [0585] where there is a lot number corresponding to the specified medicine cassettes).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0190312 to Yuyama et al. in view of U.S. 2008/0059228 to Bossi et al. further in view of U.S. 2016/0378950 to Reiner as applied to claim 8, and further in view of U.S. Patent No. 8,006,903 to Braun et al.
As per claim 17, Yuyama et al., Bossi et al., and Reiner in combination teaches the device of claim 8, see discussion of claim 8. Yuyama et al. further teaches a tablet supply unit (see: paragraph [0055] – [0056] where there is a tablet supplying unit) configured to:
--store a plurality of tablet cassettes, each configured to store a tablet, (see: paragraph [0056] where the unit includes a plurality of cassettes, which can respectively dispense predetermined types of tablets one by one. The tablets are stored in the cassettes) and
--dispense a tablet from each of the plurality of tablet cassettes in accordance with the prescription data (see: paragraph [0056] where the unit includes a plurality of cassettes, which can respectively dispense predetermined types of tablets one by one. Dispensing is occurring according to what is required for the patient).
Yuyama et al. may not further, specifically teach wherein
--the controller is further configured to
1) --display, on the monitor, a manufacturing information input field in response to refilling each of the plurality of tablet cassettes with a tablet, and
3) --store, in response to dispensing the tablet from each of the plurality of tablet cassettes, the stored manufacturing information corresponding to each tablet cassette in association with information for identifying the individual patient for whom the tablet is dispensed, without displaying the manufacturing information input field on the monitor.

Bossi et al. teaches:
--the controller is further configured to
1) --display, on the monitor, a manufacturing information input field in response to refilling each of the plurality of tablet cassettes with a tablet, (see: paragraph [0168] where there is a visual indication of medication needing to be refilled) and
3) --store, in response to dispensing the tablet from each of the plurality of tablet cassettes, the stored manufacturing information corresponding to each tablet cassette in association with information for identifying the individual patient for whom the tablet is dispensed, (see: paragraph [0197] where the collation result is stored in the storage portion 12. Also see: paragraphs [0111] – [0112] where there is storage of a patient master (individual patient info or whom the tablet is dispensed) and a medicine master (medicine info including stored manufacturing information) in storage portion 12) without displaying the manufacturing information input field on the monitor (this is merely a design choice, and thus, provides little patentable weight).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the controller is further configured to 1) display, on the monitor, a manufacturing information input field in response to refilling each of the plurality of tablet cassettes with a tablet and 3) store, in response to dispensing the tablet from each of the plurality of tablet cassettes, the stored manufacturing information corresponding to each tablet cassette in association with information for identifying the individual patient for whom the tablet is dispensed, without displaying the manufacturing information input field on the monitor as taught by Bossi et al. in the device as taught by Yuyama et al. with the motivation(s) of ensuring accurate delivery of medication (see: paragraph [0345] of Bossi et al.).
Yuyama et al., Bossi et al., and Reiner in combination may not further, specifically teach:
--the controller is further configured to
2) --store the input manufacturing information in association with information for identifying the corresponding tablet cassette into which the tablet was refilled.

Braun et al. teaches:
--the controller is further configured to
2) --store the input manufacturing information in association with information for identifying the corresponding tablet cassette into which the tablet was refilled (see: FIG. 6 and column 8, lines 32-56 where the medicine info (input manufacturing information) and the correct bin (cassette) are used to determine the location of the correct bin to dispense a medication in need of restocking).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the controller is further configured to 2) store the input manufacturing information in association with information for identifying the corresponding tablet cassette into which the tablet was refilled as taught by Braun et al. in the device as taught by Yuyama et al., Bossi et al., and Reiner in combination with the motivation(s) of improving workflow of the system (see: column 2, lines 18-21 of Braun et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626     

/DEVIN C HEIN/Examiner, Art Unit 3686